Citation Nr: 0924084	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-14 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of service connection for splenomegaly.  


REPRESENTATION

Veteran represented by:	Michael Lopez, Jr., Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which declined to reopen the Veteran's 
previously denied claim of service connection for 
splenomegaly.  The Veteran, who had active service from June 
1970 to August 1971, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review. 

In March 2009, the Board requested an opinion from the 
Veteran's Health Administration (VHA) regarding the medical 
question presented in this case.  Two April 2009 VHA opinions 
were received by the Board, and a copy of each opinion was 
provided to the Veteran and his representative.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claim of service connection for splenomegaly.  


FINDINGS OF FACT

1.  An unappealed decision dated in March 2002, initially 
denied entitlement to service connection for splenomegaly.

2.  The additional evidence submitted since the March 2002 
decision relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.

3.  The Veteran's splenomegaly is causally and etiologically 
related to active service.



CONCLUSIONS OF LAW

1.  The March 2002 rating decision denying service connection 
for splenomegaly is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).

2.  Evidence obtained since March 2002 is new and material, 
and the claim for service connection for splenomegaly is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008).

3.  Splenomegaly was incurred in by active service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
U.S.C.A. §§ 3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  In this regard, this decision 
represents a complete grant of the benefit sought on appeal.  
As such, any deficiency in the VA's "duty to notify" and 
"duty to assist" obligations will not prejudice to the 
Veteran and would represent harmless error.  

By way of background, in March 2002, the RO denied service 
connection for splenomegaly finding no evidence of a 
condition of the spleen at service discharge.  The Veteran 
did not appeal the decision.  As such, it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application dated in January 2005, the Veteran 
sought to reopen his previously denied claim of service 
connection for splenomegaly.  Generally, where prior RO 
decisions have become final, they may only be reopened 
through the receipt of new and material evidence.  
38 U.S.C.A. § 5108.  Where new and material evidence is 
presented or secured with respect to claims which have been 
disallowed, the Secretary shall reopen the claims and review 
the former dispositions of the claims.  Evidence presented 
since the last final denial will be evaluated in the context 
of the entire record.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  New and material evidence means existing evidence 
that by itself, or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  The 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the March 2002 rating decision 
included, the Veteran's service treatment records (STRs), 
private treatment records, and VA treatment records.  The 
Veteran's claim was denied as there was no evidence of 
clinical findings of a permanent residual or chronic 
disability related to service.  

Evidence received since March 2002 includes VA treatment 
records, dated from 2004 to 2007; a VA examination, dated in 
October 2005; private treatment records, dated from 2005 to 
2008; and the Veteran's July 2008 hearing transcript.  

In August 2004, the Veteran underwent an echogram of the 
abdomen.  The Veteran was noted to have increased 
echogenisity of the liver consistent with the presence of 
fatty infiltration, but no evidence of bile duct dilation.  
The Veteran was noted to have splenomegaly as his spleen was 
16.3 centimeters at its longest diameter.  

In October 2005, the Veteran underwent a VA examination.  He 
reported that he currently experienced fatigue, nausea, 
constipation, abdominal pain, and abdominal fullness.  It was 
noted that the Veteran had not been evaluated for 
splenomegaly again until 2004.  Physical examination revealed 
splenomegaly, but no hepatomegaly.  The Veteran's clinical 
history was noted to include idiopathic splenomegaly for 30 
years, with changing spleen size often reduced by antibiotic 
therapy.  He was noted to be a drinker in the remote past 
with cirrhosis unlikely.  Portal hypertension was noted to be 
a possibility.  The impression was that the Veteran had 
active splenomegaly, not otherwise explained.  Ultrasound 
images confirmed the splenomegaly as his spleen was noted to 
be 20 cm in its greatest dimension.  

The examiner opined that the Veteran's currently diagnosed 
splenomegaly was less likely than not related to his in-
service treatment for the same.  In support of this opinion, 
the examiner indicated that in post-service medical treatment 
records, the Veteran was not treated for splenomegaly, and in 
a record dated in 1999, the Veteran's spleen was not 
palpable.  The examiner noted that following service, there 
was no documentation that the Veteran's splenomegaly was of a 
persistent nature or that it was recurrent.  Thus, the 
examiner expressed, the Veteran's current splenomegaly was of 
undetermined etiology and the Veteran had a prior history of 
alcoholism (the examiner characterized it as 
"significant"), and according to medical literature, there 
is a relationship between alcoholism and hepatomegaly and 
splenomegaly.  

Private treatment records, dated from 2005 to 2007 revealed 
treatment for hepatosplenomegaly.  A February 2007 record 
noted that it could be secondary to a fatty infiltration of 
the liver, but that the Veteran had a history of splenomegaly 
since he was 19 years old.  

In a March 2007 VA treatment record, the Veteran was noted to 
have undergone significant GI and hematology workup to 
determine the etiology of his splenomegaly.  There was no 
evidence of infectious, immunologic, hematologic, or 
metabolic etiology.  The Veteran was noted to have fatty 
liver with possible mild hemolysis from possible 
hypersplenism.  

In April 2007, the Veteran submitted statements from his 
friends and family in support of his claim.  These statements 
generally discussed the fact that the Veteran did not drink, 
nor had he consumed alcohol in many years.  They also related 
that they knew the Veteran had medical problems while in 
service.  

That same month, the Veteran underwent VA follow-up treatment 
for his hepatosplenomegaly.  The Veteran had just completed 
antibiotic treatment for bronchitis and advised that the 
treatment helped his spleen.  The physician indicated that if 
the Veteran's splenomegaly was documented in service, then it 
appeared to be a continuation of the same process.  The 
physician was unable to palpate the Veteran's organs due to 
his obese abdomen.  He was assessed as having 
hepatosplenomegaly of unknown etiology, with a possible red 
cell disorder or possible hemolysis.  He was noted to have 
slight thrombocytopenia and leukopenia, which could have made 
a case for hypersplenism. 

In March 2008, the Veteran's private treating physician 
indicated that his hepatosplenomegaly was more likely than 
not the same process that had been ongoing since March 1971.  
The physician indicated that he doubted it had any underlying 
malignancy as he has experienced this condition for many 
years and it had not progressed much.  

At his July 2008 Travel Board hearing, the Veteran testified 
that he presented copies of his STRs to his private treating 
physicians regarding his in-service treatment for 
splenomegaly.  Again, he testified that he has regularly 
experienced the same symptomatology of splenomegaly since 
service discharge and he self-treated any left upper quadrant 
pain with antibiotic therapy. 

Thus, based upon careful review of the evidence received 
since March 2002, the Board finds that new and material 
evidence has been received to reopen the Veteran's previously 
denied claim of service connection for splenomegaly.  
Specifically notable is the statement from the Veteran's 
private physician indicating that his current 
hepatosplenomegaly was more likely than not the same process 
that had been ongoing since March 1971.  This evidence is new 
as it was not before agency decision makers when deciding the 
original claim, and it is material because it speaks to an 
unestablished fact necessary to substantiate the claim-
specifically, whether there was a link between the Veteran's 
current treatment for splenomegaly and service.  The Board 
notes that the credibility of this new and material evidence 
is presumed for purposes of reopening the claim.  Therefore, 
the Veteran's previously denied claim of service connection 
for splenomegaly is reopened.

Turning to the merits of the Veteran's claim, he essentially 
contends that his currently diagnosed splenomegaly had its 
onset during service.  Applicable law provides that service 
connection will be granted if it is shown that a veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury suffered or disease contracted in the 
line of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition to the evidence as outlined above, which is 
incorporated by reference, the Veteran's claims file was sent 
for two VHA opinions regarding the etiology of his 
splenomegaly in March 2009.  The evidence of record prior to 
requesting the VHA opinions included, competing medical 
opinions regarding the etiology of the claimed splenomegaly 
and a November 1970 in-service diagnosis of splenomegaly.  
Thus, the Board referred this issue to two experts to obtain 
opinions as to the etiology of the Veteran's splenomegaly-a 
gastroenterology specialist and a hematology specialist.  The 
VHA specialists were asked to determine, inter alia, whether 
the Veteran's in-service diagnosis of splenomegaly is related 
to his current treatment for hepatosplenomegaly.  Upon review 
of the claims file, the competing medical opinions, and based 
upon the review of pertinent treatise evidence, the 
specialists' opinions were that the Veteran's current 
treatment for splenomegaly was at least as likely as not 
related to the instance of treatment for splenomegaly in 
service in 1970.  

The resulting April 2009 VHA specialists' letters present a 
probative and persuasive competent analysis of the evidence 
in this case.  The letters contain a thorough and detailed 
discussion of the documented medical evidence of record, and 
reflect very careful consideration of the claims folder.  In 
reaching this conclusion, one specialist opined that the 
Veteran either had idiopathic splenomegaly or had a viral 
infection such as Epstein Barr virus in service.  Both 
specialists also opined that it was not likely that the 
Veteran had a gastroenterologic basis for his splenomegaly.  
Finally, both opined that it was at least as likely as not 
that the Veteran's in-service treatment for splenomegaly is 
related to his current splenomegaly.  

Based on this record, the Board believes that there is a 
reasonable doubt as to the etiology of the Veteran's 
splenomegaly and finds that it is at least as likely as not 
due to service.  Although there are competing medical 
opinions within the record, the evidence shows that the 
Veteran was treated for splenomegaly in service and is 
currently treated for splenomegaly now.  The VHA expert 
medical opinions dated in April 2009 are also of record and 
suggest that there is a relationship between the Veteran's 
splenomegaly to his in-service treatment for the same.  
Therefore, in giving the Veteran the benefit of the doubt, 
the Board finds that service connection for splenomegaly is 
warranted.



ORDER

New and material evidence having been received, the Veteran's 
claim of service connection for splenomegaly is reopened.

Service connection for splenomegaly is granted.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


